 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     TODD ASHKER,                                           Case No. 1:21-cv-00423-NONE-EPG
12
                                             Plaintiff, ORDER GRANTING IN PART AND
13                                                      DENYING IN PART MOTION TO
                    v.                                  VACATE SETTLEMENT
14                                                      CONFERENCE ORDER
15   C. PFEIFFER, et al.,                                   (ECF No. 49)
16                                        Defendants.
17

18         On April 30, 2021, the Court screened Plaintiff’s first amended complaint, which had been

19   severed and transferred to this district. The Court found Plaintiff’s complaint failed to state any

20   claims and granted Plaintiff leave to amend. (ECF No. 48).

21         Later the same day, Defendants, who are seven prison officials, filed a motion to vacate the

22   Court’s earlier order regarding an early settlement conference. (ECF No. 49). The Court’s earlier

23   order, entered March 17, 2021, required Defendants to participate in a settlement conference but

24   permitted Defendants to opt-out of the settlement conference by filing a notice to that effect.

25   (ECF No. 40). It also required the parties to exchange certain documents if a settlement

26   conference goes forward. (Id. at 2). Defendants argue that because there is no operative complaint

27   in this matter, the settlement conference order is premature. (ECF No. 49 at 3-4).

28   ///
                                                        1
 1          The Court will permit grant Defendants’ motion to the extent they wish to opt out of the

 2   settlement conference. Because they do not need to file a motion vacating the Court’s earlier

 3   order, the Court will deny Defendants’ motion to the extent it seeks to vacate the Court’s previous

 4   order. The Court may elect to order the parties to attend a settlement conference at a later time.

 5          Accordingly, IT IS HEREBY ORDERED that Defendants’ motion (ECF No. 49) to vacate

 6   the Court’s settlement conference order is GRANTED IN PART AND DENIED IN PART. The

 7   parties are not required to participate in a settlement conference at this time. The Court may

 8   order a settlement conference at a later time. 1

 9
     IT IS SO ORDERED.
10

11       Dated:       April 30, 2021                                      /s/
12                                                                UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24
     1
             Defendants’ assertion that “there is no operative complaint,” is incorrect. Plaintiff’s first amended complaint
25   remains the operative pleading and it has not been dismissed. Rather, in the screening order, (ECF No. 48), the
     undersigned found that Plaintiff failed to state any claims in the first amended complaint and granted Plaintiff with
26   leave to amend. If Plaintiff wishes to, he may stand on his complaint. In that case, the undersigned will issue findings
     and recommendations consistent with the screening order. A district judge will review those findings and
27   recommendations. If the district judge agrees, then the district judge may dismiss Plaintiff’s first amended complaint.
     Until then, or until Plaintiff files a second amended complaint, Plaintiff’s first amended complaint remains the
28   operative pleading in this case.
                                                                 2
